386 F.2d 834
BI-LO, INC., Petitioner,v.NATIONAL LABOR RELATIONS a retail food store chain in andaround Greenville, South Carolina, states it is
No. 11351.
United States Court of Appeals Fourth Circuit.
Argued Nov. 9, 1967.Decided Dec. 4, 1967.

Homer L. Deakins, Jr., Greenville, S.C.  (Thompson, Ogletree & Haynsworth, Greenville, S.C., on brief), for prtitioner.
Thomas Canafax, Jr., Attorney, N.L.R.B.  (Arnold Ordman, General Counsel, Dominick L. Manoli, Associate General Counsel, Marcel Mallet-Prevost, Asst. General Counsel, and Nancy M. Sherman, Attorney, N.L.R.B., on brief), for respondent.
Before BRYAN and WINTER, Circuit Judges, and W. W. JONES, District judge.
PER CURIAM:


1
The petition of Bi-Lo, Inc., operator of a retail good store chain in and around Greenville, South Carilina, states it is aggrieved by a final order of the National Labor Relations Board, 163 NLRB No. 138, April 12, 1967, and asks that it be set aside.  Section 10(f) Labor-Management Relations Act, 29 U.S.C. 160(f).  The Board's answer prays the order's enforcement.  We think the Board should prevail.


2
As a whole, the evidence cannot be appraised as failing to furnish substantial undergirding for the Board's findings and conclusions.  It found undue inquisition and surveillance of the employees' union interest, and the firing of three employees for union sponsorship.  Denials of these charges-- originated by the Amalgamated Meat Cutters & Butcher Workmen of North America, Local 442, AFL-CIO-- were made, but the Board resolved all the traverses against the employer.  Within the Board's prerogative, the decision cannot now be disturbed.


3
Order enforced.